DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Grice on March 10, 2022.
The application has been amended as follows: 
   Claim 1:
	A method implemented at a terminal device, the method comprising:
obtaining an indication of a first carrier that provides cross-carrier configuration of a second carrier for device to device (“D2D”) communication, the first carrier being different than the second carrier; determining the cross-carrier configuration of the second carrier for D2D communication based on the first carrier; and selecting a serving network from a list of authorized networks based on the second carrier and the indication, wherein selecting the serving network comprises selecting: a first network in response to the first network providing the cross-carrier configuration of the second carrier for D2D communication, a second network in response to the first network not providing the cross-carrier configuration of the second carrier for D2D communication, or a third network in response to the first network and the second network being unavailable.
	Claim 5:
The method of Claim 1, wherein selecting the serving network based on the second carrier and the indication comprises selecting one of : the first network operating on the second the second network operating on the first carrier providing cross-carrier configuration of the second carrier, and the third network in response to the first network and the second network being unavailable.
Claim 12:
A method implemented at a network device, the method comprising:
transmitting, to a terminal device, an indication of a first carrier providing cross-carrier configuration of a second carrier for device to device (“D2D”) communication, the first carrier being different than the second carrier, and instructions to cause the terminal device to: determine the cross-carrier configuration of the second carrier for D2D communication based on the first carrier; and select a serving network from a list of authorized networks based on the second carrier and the indication by selecting: a first network in response to the first network providing the cross-carrier configuration of the second carrier for D2D communication, a second network in response to the first network not providing the cross-carrier configuration of the second carrier for D2D communication, or a third network in response to the first network and the second network being unavailable.
	Claim 29:
An apparatus implemented at a terminal device, the apparatus comprising: 
processing circuitry; and memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the terminal comprising: obtaining an indication of a first carrier that provides cross-carrier configuration of a second carrier for device to device (“D2D”) communication, the first carrier being different than the second carrier; determining the cross-carrier configuration of the second carrier for D2D communication based on the first carrier; and selecting a serving network from a list of authorized networks based on the second carrier and the indication, 
wherein selecting the serving network comprises selecting: a first network in response to the first network providing the cross-carrier configuration of the second carrier for D2D communication, a second network in response to the first network not providing the cross-carrier configuration of the second carrier for D2D communication, or a third node in response to the first network and the second network being unavailable.
	Claim 38:
The apparatus of Claim 29, wherein selecting the serving network based on the second carrier and the indication comprises selecting one of: the first network operating on the second carrier for the D2D communication, the second network operating on the first carrier providing cross-carrier configuration of the second carrier, and the third network in response to the first network and the second network being unavailable.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12, 29, the prior art either alone or in combination fails to teach the features  of determining the cross-carrier configuration of the second carrier for D2D communication based on the first carrier; and selecting a serving network from a list of authorized networks based on the second carrier and the indication, wherein selecting the serving network comprises selecting: a first network in response to the first network providing the cross-carrier configuration of the second carrier for D2D communication, a second network in response to the first network not providing the cross-carrier configuration of the second carrier for D2D communication, or a third network in response to the first network and the second network being unavailable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641